

	

		II

		109th CONGRESS

		1st Session

		S. 1258

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 16, 2005

			Mr. Chambliss introduced

			 the following bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

		

		A BILL

		To designate the building located at 493

		  Auburn Avenue, N.E., in Atlanta, Georgia, as the John Lewis Civil Rights

		  Institute.

	

	

		1.John Lewis Civil Rights

			 Institute

			(a)DesignationThe building located at 493 Auburn Avenue,

			 N.E., in Atlanta, Georgia, shall be known and designated as the John

			 Lewis Civil Rights Institute.

			(b)ReferencesAny reference in a law, map, regulation,

			 document, paper, or other record of the United States to the building referred

			 to in subsection (a) shall be deemed to be a reference to the John Lewis Civil

			 Rights Institute.

			

